Exhibit 10.1

MIVA, INC.

RESTRICTED STOCK UNIT AGREEMENT

  Name of Participant (the “Participant”):

  Date of Restricted Stock Unit Award:

  Number of Restricted Stock Units:

               This Restricted Stock Unit Agreement (the “Agreement”) is entered
into as of the date set forth above (the “Award Date”) by and between MIVA,
Inc., a Delaware corporation (the “Company”), and the Participant. Defined terms
not explicitly defined in this Agreement shall have the same definitions as in
the Plan.

* * * * *

               WHEREAS, the Company has adopted the FindWhat.com, Inc. 1999
Stock Incentive Plan (the “Plan”) administered by a committee of the Company’s
Board of Directors (the “Committee”); and

               WHEREAS, pursuant to the Plan, as of the Award Date, the Company
granted to Participant Restricted Stock Units as set forth above (the “RSUs”)
and is executing this Agreement with Participant for the purpose of setting
forth the terms and conditions of such RSUs;

               NOW, THEREFORE, in consideration of the premises and the
covenants and conditions contained herein, the Company and Participant agree as
follows:

     1.      Grant of Restricted Stock Units.

               The Company hereby confirms the grant of the RSUs to Participant
as of the Award Date. Subject to the terms of this Agreement and the Plan, the
RSUs granted under this Agreement shall vest during the period set forth in
Section 2 below. As soon as administratively practicable following each Vesting
Date (as defined in Section 2 below), the Company shall issue to Participant one
(1) share of Stock free and clear of any restrictions for each vested RSU.

     2.      Vesting of Restricted Stock Units.

               Fifty percent (50%) of the RSUs (rounded to the nearest whole
number) automatically will vest in Participant on each of the first two (2)
anniversaries of the Award Date (each such anniversary being referred to in this
Agreement as a “Vesting Date”) as set forth in the table below; provided,
however, that no RSUs shall vest in Participant on a particular Vesting Date
unless Participant has been continuously employed by the Company from the Award
Date until such Vesting Date.

Vesting Date Vested Percentage October 19, 2006 50% October 19, 2007 100%

--------------------------------------------------------------------------------



     3.      Termination of Employment/Change of Control.

               Except as expressly provided herein, in the event of a
Termination of Employment of Participant, Participant shall forfeit any unvested
RSUs. For purposes of this Agreement, a “Termination of Employment” of
Participant means the effective time when the employer-employee relationship
between Participant and the Company terminates for any reason whatsoever. In
determining the existence of continuous employment of Participant by the Company
or the existence of an employer-employee relationship between Participant and
the Company for purposes of this Agreement, the term “Company” shall include a
Subsidiary; and neither a transfer of Participant from the employ of the Company
to the employ of a Subsidiary nor the transfer of Participant from the employ of
a Subsidiary to the employ of the Company or another Subsidiary shall be deemed
to be a Termination of Employment of Participant. Notwithstanding anything
herein to the contrary, in the event of: (i) a Termination of Employment of
Participant by the Company or any of its Subsidiaries without Cause (as defined
in Participant’s Amended and Restated Employment Agreement with the Company as
of September 20, 2002 (the “Employment Agreement”)) or by Participant for Good
Reason (as defined in the Employment Agreement) or (ii) a Change of Control of
the Company (as defined in the Employment Agreement), any unvested RSUs granted
to Participant shall immediately vest.

     4.      Adjustments Upon the Occurrence of Certain Events.

               In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, extraordinary distribution with
respect to the Stock or other change in corporate structure affecting the Stock,
such substitutions or adjustments shall be made in the aggregate number, kind of
shares, purchase price and/or appreciation base of shares of Stock subject to
the RSUs under this Agreement, as may be determined to be appropriate by the
Board or the Committee, as the case may be, in its sole discretion, in order to
prevent dilution or enlargement of rights; provided, however, that the number of
shares covered by the RSUs shall always be a whole number.

     5.      Representations of Participant.

               Participant hereby represents and warrants to the Company as
follows:

               (a)     Participant has full legal power, authority, and capacity
to execute and deliver this Agreement and to perform Participant's obligations
under this Agreement; and this Agreement is a valid and binding obligation of
Participant, enforceable in accordance with its terms, except that the
enforcement of this Agreement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect
relating to creditors’ rights generally and to general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

2

--------------------------------------------------------------------------------



               (b)      Participant is aware of the public availability on the
Internet at www.sec.gov of the Company's periodic and other filings made with
the United States Securities and Exchange Commission.

               (c)      Participant acknowledges and agrees that the Plan is
discretionary in nature and may be amended, cancelled or terminated by the
Company, in its sole discretion, at any time; provided, however, that no such
amendment may be made by the Board or Committee, as the case may be, which in
any material respect, impairs the rights of Participant without Participant’s
consent, except for such amendments which are made to cause the Plan to qualify
for the exemption provided by Rule 16b-3 or to be in compliance with the
provisions of Section 162(m). The grant of RSUs represents a one-time benefit
and does not create any contractual right or other right to receive RSUs or
benefits in lieu of RSUs in the future.

               (d)      Participant acknowledges and agrees that Participant’s
participation in the Plan is voluntary. The value of the RSUs is an
extraordinary item of compensation outside the scope of Participant’s employment
contract, if any. The RSUs are not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, service awards, pension, or retirement benefits or similar
payments.

     6.      Representations and Warranties of the Company.

               The Company hereby represents and warrants to Participant as
follows:

               (a)     The Company is a corporation duly organized, validly
existing, and in good standing under the laws of Delaware and has all requisite
corporate power and authority to enter into this Agreement, to grant the RSUs to
Participant, and to perform its obligations under this Agreement.

               (b)     The execution and delivery of this Agreement by the
Company have been duly and validly authorized; and all necessary corporate
action has been taken to make this Agreement a valid and binding obligation of
the Company, enforceable in accordance with its terms, except that the
enforcement of this Agreement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect
relating to creditors’ rights generally and to general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

               (c)     When issued to Participant as provided for in this
Agreement, the shares covered by the RSUs will be duly and validly issued, fully
paid, and non-assessable.

3

--------------------------------------------------------------------------------



     7.       Data Authorization.

               Participant acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this Section 7. The
Company, its Subsidiaries and affiliates, and Participant’s employer hold
certain personal information about the Participant, including name, home address
and telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock under the Plan, for the purpose of managing and
administering the Plan (“Data”). The Company, its Subsidiaries and/or affiliates
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of Participant’s participation in
the Plan, and the Company, its Subsidiaries and/or affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere, such as the United States. Participant
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares of Stock on Participant’s behalf to a
broker or other third party with whom Participant may elect to deposit any
shares of stock acquired pursuant to the RSUs. Participant may, at any time,
review Data, require any necessary amendments to it or withdraw the consents
herein in writing by contacting the Company; however, withdrawing Participant’s
consent may affect Participant’s ability to participate in the Plan.

     8.      Restriction on Sale or Transfer of Award Shares.

               (a)      The RSUs may not be sold, assigned, transferred,
exchanged, pledged, hypothecated or otherwise encumbered, except as provided in
the Plan or this Agreement, from the Award Date until the Vesting Date
applicable to such RSUs. Participant shall not have any rights of a stockholder
of the Company with respect to the RSUs until shares of Stock have been issued.

               (b)      The RSUs shall not be subject to the debts, contracts,
liabilities or torts of the person entitled to such RSUs. No Award hereunder
shall be assignable or transferable by Participant except by will, by the laws
of descent and distribution and by such other means as the Committee may approve
from time to time, and shall be exercisable, during Participant’s lifetime, only
by Participant or Participant’s guardian or legal representative. Any attempted
assignment, sale, transfer, pledge, mortgage, encumbrance, hypothecation, or
other disposition of the RSUs contrary to the provisions hereof, or the levy of
any execution, attachment, or similar process upon an award under the Plan shall
be null and void and without effect.

     9.       Withholding.

               The RSUs shall be subject to applicable foreign, federal, state
and local withholding tax requirements. Foreign, federal, state and local
withholding tax due under the terms of the Plan may be paid in cash or shares of
Stock (either through the surrender of already-owned shares of Stock that
Participant has held for the period required to avoid a charge to the Company’s
reported earnings or the withholding of shares of Stock otherwise issuable upon
the exercise or payment of such award having a Fair Market Value (as defined in
the Plan) equal to the required withholding) and upon such other terms and
conditions as the Committee shall determine; provided, however, the Committee,
in its sole discretion, may require that such taxes be paid in cash; and
provided, further, any election by Participant subject to Section 16(b) of the
Securities Exchange Act of 1934 to pay his or her withholding tax in shares of
Stock shall be subject to and must comply with Rule 16b-3 of the Securities
Exchange Act of 1934.

4

--------------------------------------------------------------------------------



     10.     Application of Plan.

               The relevant provisions of the Plan relating to Other Stock-Based
Awards and the authority of the Committee under the Plan shall be applicable to
this Agreement to the extent that this Agreement does not otherwise expressly
address the subject matter of such provisions.

     11.     General Provisions.

               (a)     Notices. All notices, requests, consents, and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given and made upon personal delivery to
the person for whom such item is intended (including by a reputable overnight
delivery service which shall be deemed to have effected personal delivery) or
upon deposit, postage prepaid, registered or certified mail, return receipt
requested, in the United States mail as follows:

            (i)     if to Participant, addressed to Participant at Participant's
address shown on the stockholder records maintained by the Transfer Agent or at
such other address as Participant may specify by written notice to the Transfer
Agent, or

     

            (ii)     if to the Company, addressed to John Pisaris, General
Counsel, 5220 Summerlin Commons Boulevard, Suite 500, Fort Myers, FL 33907.

Each such notice, request, consent, and other communication shall be deemed to
have been given upon receipt thereof as set forth above or, if sooner, three (3)
business days after deposit as described above. An address for purposes of this
Section 11(a) may be changed by giving written notice of such change in the
manner provided in this Section 11(a) for giving notice. Unless and until such
written notice is received, the addresses referred to in this Section 11(a)
shall be deemed to continue in effect for all purposes of this Agreement.

               (b)      Compliance With Law. The obligations of the Company with
respect to this Agreement shall, be subject to (i) all applicable laws, rules
and regulations, and such approvals by any governmental agencies as may be
required, including, without limitation, the effectiveness of a registration
statement under the Securities Act of 1933, and (ii) the rules and regulations
of any securities exchange or association on which the Stock may be listed or
quoted.

               (c)      Award Agreements. The Board or the Committee, as the
case may be, may terminate this Agreement if it is not executed and returned to
the Company within thirty (30) days after it has been delivered to Participant
for his or her execution.

5

--------------------------------------------------------------------------------



               (d)      No Right To Continued Employment. Nothing contained in
the Plan or this Agreement shall be deemed to confer upon any employee of the
Company or any Subsidiary any right to continued employment with the Company or
any Subsidiary, nor shall it interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of any of its employees at any
time, except as otherwise required by applicable law.

               (e)      Leave of Absence. A leave of absence, unless otherwise
determined by the Committee prior to the commencement thereof, shall not be
considered a Termination of Employment. The RSUs granted hereunder shall not be
affected by any change of employment, so long as the Participant continues to be
an employee of the Company or any Subsidiary.

               (f)      Severability. The Company and Participant agree that the
provisions of this Agreement are reasonable and shall be binding and enforceable
in accordance with its terms and, in any event, that the provisions of this
Agreement shall be enforced to the fullest extent permitted by law. If any
provision of this Agreement for any reason shall be adjudged to be unenforceable
or invalid, then such unenforceable or invalid provision shall not affect the
enforceability or validity of the remaining provisions of this Agreement, and
the Company and Participant agree to replace such unenforceable or invalid
provision with an enforceable and valid arrangement which in its economic effect
shall be as close as possible to the unenforceable or invalid provision.

               (g)      Successors. This Agreement is binding on and will inure
to the benefit of any successor to the Company, whether by way of merger,
consolidation, purchase, or otherwise.

               (h)      Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to its conflicts of law doctrine.

               (i)      Gender and Number. Words denoting the masculine gender
shall include the feminine gender, and words denoting the feminine gender shall
include the masculine gender. Words in the plural shall include the singular,
and the singular shall include the plural.

               (j)      Headings. The headings used in this Agreement are for
convenience only, do not constitute a part of the Agreement, and shall not be
deemed to limit, characterize, or affect in any way any provisions of the
Agreement, and all provisions of the Agreement shall be construed as if no
captions had been used in the Agreement.

               (k)      Plan Provisions Control. In the event any provisions of
this Agreement shall conflict with any term in the Plan, the term in the Plan
shall control.

               (k)      No Strict Construction. No rule of strict construction
shall be applied against the Company, the Committee, or any other person in the
interpretation of any of the terms of the Plan, any agreement executed in
connection with the Plan, any RSUs granted under the Plan, or any rule,
regulation or procedure established by the Committee.

6

--------------------------------------------------------------------------------



               (l)     Further Assurances. The Company and Participant agree to
use their best efforts and act in good faith in carrying out their obligations
under this Agreement. The Company and Participant also agree to execute and
deliver such additional documents and to take such further actions as reasonably
may be necessary or desirable to carry out the purposes and intent of this
Agreement.

 

 

7

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the Company and Participant have executed
this Restricted Stock Unit Agreement as of the Award Date.

  COMPANY       By: _________________________________  
Title: ________________________________       PARTICIPANT      
_______________________________   [PARTICIPANT]       Date:
_______________________________    

 

         

8

--------------------------------------------------------------------------------